Exhibit 10.33

FIRST AMENDMENT TO THE RESTORBIO, INC.

2018 STOCK OPTION AND INCENTIVE PLAN

This First Amendment (this “Amendment”) to the resTORbio, Inc. 2018 Stock Option
and Incentive Plan (the “Plan”), of resTORbio, Inc. (the “Company”) is effective
as of the date of approval effective as of September 15, 2020 (the “Effective
Date”) by the Company’s stockholders (the “Effective Date”). Capitalized terms
used herein and not otherwise defined shall have the meanings ascribed to such
terms in the Plan.

As of the Effective Date, the Plan shall be amended as follows:

 

1.

Section 3(a) of the Plan is hereby deleted in its entirety and replaced with the
following:

 

  (a)

Stock Issuable.     The maximum number of shares of Stock reserved and available
for issuance under the Plan shall be 19,635,419 shares of Stock (the “Initial
Limit”), subject to adjustment as provided in Section 3(c), plus on January 1,
2021 and each January 1 thereafter, the number of shares of Stock reserved and
available for issuance under the Plan shall be cumulatively increased by 4% of
the number of shares of Stock issued and outstanding on the immediately
preceding December 31 (the “Annual Increase”). Subject to such overall
limitation, the maximum aggregate number of shares of Stock that may be issued
in the form of Incentive Stock Options shall not exceed the Initial Limit
cumulatively increased on January 1, 2021 and on each January 1 thereafter by
the lesser of the Annual Increase for such year or 12,135,175 shares of Stock,
subject in all cases to adjustment as provided in Section 3(c). For purposes of
this limitation, the shares of Stock underlying any Awards that are forfeited,
canceled, held back upon exercise of an Option or settlement of an Award to
cover the exercise price or tax withholding, reacquired by the Company prior to
vesting, satisfied without the issuance of Stock or otherwise terminated (other
than by exercise) under each of the Plan and the 2017 Plan shall be added back
to the shares of Stock available for issuance under the Plan. In the event the
Company repurchases shares of Stock on the open market, such shares shall not be
added to the shares of Stock available for issuance under the Plan. Subject to
such overall limitations, shares of Stock may be issued up to such maximum
number pursuant to any type or types of Award. The shares available for issuance
under the Plan may be authorized but unissued shares of Stock or shares of Stock
reacquired by the Company.

 

2.

Except as expressly amended by this Amendment, the Plan shall continue in full
force and effect in accordance with the provisions thereof.

[signature page to follow]

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed as
of the date first written above.

 

RESTORBIO, INC. By:   /s/ Chen Schor  

Name: Chen Schor

Title: Chief Executive Officer

 

 

2